


Exhibit 10.10

 

CABOT OIL & GAS CORPORATION
NONEMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

(As Established Effective December 21, 2012)

 

1.                                      COVERAGE OF PLAN

 

This Nonemployee Director Deferred Compensation Plan is maintained by Cabot
Oil & Gas Corporation, a Delaware corporation, as a sub-plan of the Cabot Oil &
Gas Corporation 2004 Incentive Plan for the purpose of providing its nonemployee
directors the opportunity to defer the receipt of cash compensation otherwise
payable to such directors in accordance with the terms set forth herein.

 

2.                                      DEFINITIONS

 

2.1.                            “Annual Fees” means the annual cash retainer
earned by a Participant during a Plan Year, including in cash payments for
serving as a Board committee chair or lead outside director.

 

2.2.                            “Board” means the Board of Directors of the
Company.

 

2.3.                            “Code” means the Internal Revenue Code of 1986,
as amended.

 

2.4.                            “Committee” means the Board or, if the Board so
determines, a committee appointed by the Board to administer the Plan.

 

2.5.                            “Common Stock” has the meaning set forth in the
Incentive Plan.

 

2.6.                            “Company” means Cabot Oil & Gas Corporation, a
Delaware corporation, including any successor thereto by merger, consolidation,
acquisition of all or substantially all the assets thereof, or otherwise.

 

2.7.                            “Election” means a written election on a form
provided by the Company, filed with the Company in accordance with Article 3,
pursuant to which an Eligible Director may elect to 25%, 50%, 75% or 100% of the
Eligible Director’s Annual Fees and instead receive Restricted Stock Units under
the Incentive Plan whose grant date value is equal to the amount of Annual Fees
which the Participant would otherwise have received had no Election been made.

 

2.8.                            “Eligible Director” means the members of the
Board who are not employees of the Company or any of its subsidiaries.

 

2.9.                            “Fair Market Value” has the meaning set forth in
the Incentive Plan.

 

2.10.                     “Fee Payment Date” means any date as of which a
Participant’s Annual Fees deferred pursuant to this Plan would have otherwise
been paid.  Annual Fees shall be paid quarterly in arrears for the preceding
quarter on January 15, April 15, July 15 and October 15 of each year.

 

--------------------------------------------------------------------------------


 

2.11.                     “Incentive Plan” means the Cabot Oil & Gas Corporation
2004 Incentive Plan, as amended, and any successor plan.

 

2.12.                     “New Eligible Director” means a member of the Board
who, during any Plan Year, first becomes an Eligible Director.

 

2.13.                     “Participant” means each Eligible Director who has
made an Election.

 

2.14.                     “Plan” means the Cabot Oil & Gas Corporation
Nonemployee Director Deferred Compensation Plan, as set forth herein, and as may
be amended from time to time.

 

2.15.                     “Plan Year” means the calendar year.

 

2.16.                     “Restricted Stock Unit Agreement” means the Award
Agreement (as defined in the Incentive Plan) governing the grant of Restricted
Stock Units, a form of which is attached as Exhibit A.

 

2.17.                     “Restricted Stock Unit” has the meaning set forth in
the Incentive Plan.

 

2.18.                     “Section 409A” means section 409A of the Code and any
Treasury Regulations promulgated under, or other administrative guidance issued
with respect to, such Code section, as applicable to the Plan at the relevant
time.

 

3.                                      ELECTIONS TO DEFER ANNUAL FEES

 

3.1.                            Elections.  An Election shall be made on the
form acceptable to the Committee for the purpose of deferring Annual Fees.  Each
Eligible Director, by filing an Election at the time and in the form described
in this Article 3, shall have the right to defer all or any portion of the
Annual Fees that he or she otherwise would be entitled to receive and instead
receive a grant of Restricted Stock Units under the Incentive Plan as of the
applicable Fee Payment Date.  To the extent any Annual Fees are deferred, the
Participant will receive as of the applicable Fee Payment Date a number of
Restricted Stock Units equal to the amount of Annual Fees deferred that would
have been paid on such Fee Payment Date divided by the Fair Market Value per
share of Common Stock on the Fee Payment Date; provided, however, that no
fractional Restricted Stock Units shall be granted.  The Annual Fees of such
Eligible Director for a Plan Year shall be reduced in an amount equal to the
portion of such compensation deferred by such Eligible Director for the Plan
Year pursuant to the Eligible Director’s Election.  Such reduction shall be
effected by reducing the quarterly payment of Annual Fees by the percentage
specified in the Election.  Any Restricted Stock Units received by a Participant
pursuant to an Election under this Article 3 shall be governed by and subject to
the terms and conditions of the Restricted Stock Unit Agreement and the
Incentive Plan.

 

3.2.                            Filing of Election.  Except as provided in
Section 3.3, no Election shall be effective with respect to Annual Fees unless
it is filed with the Company on or before the close of business on December 31
of the Plan Year preceding the Plan Year to which the Election applies.  An
Election described in the preceding sentence shall become irrevocable on
December 31 of the Plan Year preceding the Plan Year to which the Election
applies.

 

2

--------------------------------------------------------------------------------


 

3.3.                            Filing of Election by New Eligible Directors. 
Notwithstanding Section 3.2, a New Eligible Director may elect to defer all or
any portion of his or her Annual Fees earned for the performance of services in
the Plan Year in which the New Eligible Director becomes a New Eligible
Director, beginning with the next following payment of any Annual Fees after the
filing of an Election with the Company and before the close of such Plan Year by
making and filing the Election with the Company within 30 days of the date on
which such New Eligible Director becomes a New Eligible Director.  Any Election
by such New Eligible Director for succeeding Plan Years shall be made in
accordance with Section 3.2.

 

3.4.                            Plan Years to which Election May Apply.  A
separate Election may be made for each Plan Year as to which an Eligible
Director desires to defer all or any portion of such Eligible Director’s Annual
Fees, or an Eligible Director may make an Election with respect to a Plan Year
that will remain in effect for subsequent Plan Years unless the Eligible
Director revokes such Election or timely makes a new Election with respect to a
subsequent Plan Year.  Any revocation of an Election must be in writing and must
be filed with the Company on or before December 31 of the Plan Year immediately
preceding the Plan Year to which such revocation applies.  The failure of an
Eligible Director to make an Election for any Plan Year shall not affect such
Eligible Director’s right to make an Election for any other Plan Year.

 

3.5.                            Distribution Event.  Any Restricted Stock Units
received by a Participant pursuant to an election by a Participant to defer all
or any portion of such Participant’s Annual Fees shall be settled in accordance
with the terms of the applicable Restricted Stock Unit Agreement on the date the
Participant ceases to be a member of the Board.

 

4.                                      AUTHORITY OF COMMITTEE

 

This Plan shall be administered by the Committee.  The Committee shall have full
and exclusive authority to construe, interpret and administer this Plan and take
all actions and make all determinations on behalf of the Company unless
otherwise indicated, and the Committee’s construction and interpretation thereof
and determinations thereunder shall be binding and conclusive on all persons for
all purposes.  The Committee may delegate to the Chief Executive Officer and to
other senior officers of the Company its duties under this Plan pursuant to such
conditions or limitations as the Committee may establish.  To the fullest extent
permitted by applicable law, no member of the Committee or officer of the
Company to whom the Committee has delegated authority in accordance with the
provisions of this Plan shall be liable for anything done or omitted to be done
by him or her, by any member of the Committee or by an officer of the Company in
connection with the performance of any duties under this Plan.

 

5.                                      AMENDMENT OR TERMINATION

 

The Company, by action of the Committee, reserves the right at any time, or from
time to time, to amend or modify this Plan, including amendments for the purpose
of complying with Section 409A.  The Company, by action of the Committee,
reserves the right at any time to terminate this Plan.  Notwithstanding the
foregoing, no amendment, modification or termination shall, without the consent
of the Participant, impair the rights of any Participant to the number of
Restricted Stock Units outstanding as of the date of such amendment,
modification or termination.

 

3

--------------------------------------------------------------------------------


 

6.                                      MISCELLANEOUS PROVISIONS

 

6.1.                            No Right to Continued Service.  Nothing
contained herein shall be construed as conferring upon any Participant the right
to remain in the service of the Company, its subsidiaries or divisions, in any
capacity.

 

6.2.                            Expenses of Plan.  All expenses of the Plan
shall be paid by the Company.

 

6.3.                            Unfunded Plan.  Nothing contained herein shall
be deemed to create a trust of any kind or create any fiduciary relationship.
This Plan shall be unfunded. To the extent that a Participant acquires a right
to receive delivery of shares of Common Stock from the Company under the Plan,
such right shall not be greater than the right of any unsecured general creditor
of the Company and such right shall be an unsecured claim against the general
assets of the Company. Although bookkeeping accounts may be established with
respect to Participants, any such accounts shall be used merely as a bookkeeping
convenience. The Company shall not be required to segregate any assets that may
at any time be represented by Common Stock or rights thereto, nor shall this
Plan be construed as providing for such segregation, nor shall the Company, the
Board or the Committee be deemed to be a trustee of any stock or rights thereto
to be granted under this Plan. Any liability or obligation of the Company to any
Participant with respect to Common Stock or rights thereto under this Plan shall
be based solely upon any contractual obligations that may be created by this
Plan, and no such liability or obligation of the Company shall be deemed to be
secured by any pledge or other encumbrance on any property of the Company.
Neither the Company nor the Board nor the Committee shall be required to give
any security or bond for the performance of any obligation that may be created
by this Plan.

 

6.4.                            Gender and Number.  Whenever any words are used
herein in any specific gender, they shall be construed as though they were also
used in any other applicable gender.  The singular form, whenever used herein,
shall mean or include the plural form, and vice versa, as the context may
require.

 

6.5.                            Law Governing Construction.  The construction
and administration of the Plan and all questions pertaining thereto, shall be
governed by the laws of the State of Texas.

 

6.6.                            Headings Not a Part Hereof.  Any headings
preceding the text of the several Articles, Sections, subsections, or paragraphs
hereof are inserted solely for convenience of reference and shall not constitute
a part of the Plan, nor shall they affect its meaning, construction, or effect.

 

6.7.                            Severability of Provisions.  If any provision of
this Plan is determined to be void by any court of competent jurisdiction, the
Plan shall continue to operate and, for the purposes of the jurisdiction of that
court only, shall be deemed not to include the provision determined to be void.

 

6.8.                            Compliance with Section 409A.  This Plan is
intended to comply in all respects with Section 409A and at all times shall be
interpreted and operated in compliance therewith.

 

4

--------------------------------------------------------------------------------


 

7.                                      EFFECTIVE DATE

 

The effective date of this Plan shall be December 21, 2012.

 

IN WITNESS WHEREOF, Cabot Oil & Gas Corporation has caused this Plan to be
executed by its duly authorized officer as of the 21st day of December, 2012.

 

 

CABOT OIL & GAS CORPORATION

 

 

 

By:

/s/ Deidre L. Shearer

 

Deidre L. Shearer

 

Corporate Secretary and Managing Counsel

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Restricted Stock Unit Agreement

 

A-1

--------------------------------------------------------------------------------
